Exhibit 32.1 CERTIFICATIONOF PRINCIPAL EXECUTIVE OFFICER PURSUANT TO 18 U. S. C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Trig Acquisition 1, Inc.(the “Company”) on Form 10-Q for the period endedMarch 31, 2012(the “Report”), I, AJ Cervantes, Chief Executive Officerof the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1.The Report fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934; and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May, 15, 2012 /s/ AJ Cervantes AJ Cervantes Chief Executive Officer (Principal Executive Officer)
